. ..




           OFFICE   OF THE ATTORNEY GENERAL   OF TEXAS
                              AUSTIN
GROVER   SELLERS
ATTORNEY  GCNERAL
                                                                                             82

                                                                                             .




Honorable     Y.    8.        Barton,      pago   1




       rAd the pU@OAS entltlrd t0 rrMiv0 the 8m~.
       BuOh r)pOX'tr rhrll w ia (lUQlioCrb,       !OAO Of
       wbfolqehm~l bi ,fllaU with the OongtroUorr          rad
    ‘. ,tbe ~othu,rlth      thr Ooaaty Olerl W tho Oouat~
       rhuebi     ouoh daoodrnt rorldd      lt Bha Waa   ot
       hir aarth or rhorola the prfaolval           e or - .,
       his orkta      18, loorbd.    Tho Oouatr t?1-k atill
        haobiatoly     AOtift,  tha Qounty JoU@ at *ha illlry
       of tuoh rogart.’                                    .
          ~) ‘utloio    91x7; v. A. 0. 8..,‘pmvltl*r,     &a )Hitt
         : (*WithiD sli math8 after the lxeoutoa’ .ads¶n-
     lotrstor or trurtoo or othor porroa      oomw bw full
     porsrsrlon of ouob lrtati,    he #hall maLo rcipor)    ln   ,
     dupllooto 8Ad #till fib    th. lm      ia tha ~Mu.9~0-
     vidod .$a tho poordlng   lrtloh     - BaliI roper0 .mint
     be ado tmdor 08th &ad roaordod 6s a pmneaeot --;4~,
     rmoorb &Athe Pmkto Oourt of tho oowity whoroln
     ril0a, ~4 8wt pi?,, tb0 rg.hfiu int0p8ti.0a:~       . _G, y .*
           :A&o10 Vl86, 0. A, ~6..a.;’ i roadr’hr $o%lorirt
                                                       .%.
                                                         ,._-.
              lrr tar riy ream& tbbsr6mlnlri~r~tl~~,W
     tba     h e tO Ot l ‘d~OOb ent
                                 108~1~8g~p?t+p@~~ 13s
     ,Joot to 8rntioa                    \xadtr thk           ohrptor,   rh8 I .%*bt
     be aoeorrrrf-tn                  8hi8 ate%0 ‘ezdgl to or- ‘-8th
     ttm prov~olonr                 Of PbL low, AA& rilr1%yw is the
     diSO$WtiOA               Of   the   6OUAtr       ttld@      .BAd
                                                                    .aO!Qt?@u*r        ..-
     to 4irponra ul%b tho rppoiatrarntot l:r 4 mia lr -
     trrtor,  upon iiliAC;with crrohOf tbm I astir- .L
     raotory ‘ln’vontoryof tho taable  propettl  by tha
     trurt440 or ownu~   Upoa t&o tIlla5 of,.suohlaroatory,
     tho’spprrlsemnO rnd other preoeedla&~qalre6         by
     this ohrpter rho11 bo es ia other a0~08~~.      ‘..
           Oonorally~,,Bporklng,                      it le rtated .in Taxes Jurir-
pruclenoa, Vol. 34, pi 409I
             -be tera ‘to file’ ooma f+Om *film’
      8l((Alt~lD@ tlbsfhrard, rtrlng or wlro *hioh
     WM      U#@d        iA    clAUi~A8     Q?aOtiO@           tOr oOM~atiA&
     paper8 to&ethor.  The aord ‘illa’                               iS alSO ullod
     to donoto a papor pl80d with an                               OfflOOr,     8ad
     68eigAOd by 1tM t0 hia OfiiOiIJi                             OU8tOdY.      A
      ii10    or    the        oourt is       l   reoord        OS the   aourt.
                                                                         .:.   821

                                                                                    ..




   Honorablo I!.I!.Ezartoa,pago 3

                  *A Ospor 18    @riled*,  *hoA    it la d*llvorrd
            tQ th.   9mDOr   OffiOer   And lOd@d      bt hh in hlr
            offloa or.rrooiv.d by Ma 60 be kept an $110,
           'Ot;a~tl!:i~ 8opl8tb8 rt860&            'WhaA.thepager
                             to tie proper    0rri0u    t0 be fii0a
            or ie plaoed IA hi8 ofSioSa1 ourtodt,          ., Mir   $a
            mar  r0garam8.0f       rbsthor or not a iilo,Wk.




            aont whioh abow the.. frot or SlJlqg In othor worda
            i8 BUffiOiiAtr ,Tho alork’a @Ad6rEOiWAt npon tho
            i.AAtrUSeAt Of tha f4Ot Of ?iliiig38 .tb(‘~Widonao
           'looked to by tbe.oourta In d~ternrla~~.~h@her or
            not .rpger ln a Oaae~hrr poe,n?l+$:r j.;~;   P .:                  '.
                                                                                    ‘
               "It &l     k noted ~thst,&dole 9184'p&ldea )hat
    ‘the prolirinary report shall bo rsha with& ‘om.iponth by
   '8 party ooalng into 9ooaoaaio~.o? an ‘pro~~ty,~UlrIae           tho <
    date a? the do&h of tAo dOOOdOAb,b i’o:a~~Xbnato          raluo And
    oharaotrr of his latata and tha poraoar       *a)iWd,ta    rooolve     ‘~
     the #ama, Tho statute     further prorldog Ohab thi8    report
     ahall be IA bupllaete, one of uhiok,ihall W SIlod with tho
    Oomptroller,    and the othor with tho County Qlak of the
    County where auoh deoodrnt roalda4 at the 6%~ Of hia
. . death or rhoroln the prlaolpal     part of hi8 lAt8to la
     looatod.    l%o atrtute doer  nat require the’prollmlnerp      report
     to be reoorded IA the &cod reoords or probato record8 of the
     oounty , but merely provider that luoh prelininary      report
     ah11 be filed with the County Clark.        The 8tatUte  doer
     not requlro that theaA prolimlnary     roporta must be AUIR-
  bered.

              Vlth rcferonoo to the invOAtOry, which Is required
  to be fllsd   by Artlola  7187, it will 'be noted that raid atat-
  uto expreaalr provlaoa *sold report must ba aadr uador oath
  and reaorded    aa a permanent reoord in tha probate  oourt Of
                                                                         822




Ronorrblo     H. R,mrton,     paae 4




tdr ootmty wbrroln tllod.*         Bouer~r~thir &tat@            Aw no
lpJillaatloa r0arrah(r       tb4 rroordln&       of aha. gr~llmlnrry
report    roqdrrd     by Artlelr   91&h      .
              ToiAe r~qwirkinlf’d&ii                thif“ii‘la the -~.
oplnlon     of thir   d,prrtm.at   thet the pnlirinrry         toport
roqalred by Artlolo 7186 are 008 raWred       br rtetutr~ to
be nudored or reoor4.d    la the do44 reoordr   oi ,thr aountr
or kept In the minute8 Qt tha probeta rooords,      but th.
rtatuw ia ooapllod with when the pnliminery        N et
18 dollterod TV the Oountf Olork and @lodged b
hi8 oftloo or rooaited by bla $0 ?a kep8 OB flI 0,   gbior,
                                                          li
ma ir :romotln, dated, when the gsp~ lq dollvoted.t~
the proper,oSrlocr.to. tu tlld, or $8 plaood la hi8
0rfi0ki   ourtody.*   am oopy of the pr*llJalM~y report
aurt br tll#,d .~ith‘tha t!WDtrOlhr.   .,:




                  ,